DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Acknowledgments and Response to Remarks
This action is issued in response to the amendment and request for continued examination filed on April 13, 2022. Claims 1, 3-8, and 10-22 are currently pending and have been fully examined. Claims 2 and 9 have been cancelled by Applicant and claims 21-22 have been newly added.
With respect to the 101 rejections of claims for being directed to a judicial exception, Applicant is of the opinion that characterization of the claims as being directed to anonymization and storage is an oversimplification. The examiner respectfully disagrees and notes that in the rejection of claims under 101 all the claim recitations are considered. For example, claim 1 recites receiving a first and a second message, extracting data from the first and the second message, determining that the messages are related to a same transaction based on correlating the extracted data, anonymizing the extracted data, encrypting, storing and publishing the extracted data, which is a commercial or legal interaction grouped within the certain methods of organizing human activity grouping of abstract ideas.
Applicant further argues that even if the claims are directed to an abstract idea, they are tied to a practical application. Applicant adds that claim recitations such as “extracting using natural language processing…”, “anonymizing the personal information” and “generating a block of data” tie the judicial exception to a practical application. The examiner respectfully disagrees and notes that the claim recitation “anonymizing the personal information”, “generating a block of data” both indicates abstract ideas because they are grouped as “certain methods of organizing human activity. The additional elements of the claims merely use computers as tools to perform the abstract idea, for example, with respect to the claim recitation “extracting, using natural language processing…” although the claim recites additional element of “natural language processing”, but this additional element is merely a tool to perform the abstract idea of “extracting.”
Applicant’s amendment raises new 112 issues. With respect to claims 1 and 8 the amendment “receive, by a mail server, …email message,” lacks support in the Specification. In addition, with respect to claim 8, the scope of the amended claim is rendered indefinite as the claim is directed to a system. However, the claim also recites “receives, by a mail server…” This makes the scope of the claims unclear.
With respect to the 103 rejections, Applicant’s amendment were considered but are moot in light of new grounds of rejection. The new prior art of Thorsen teaches using natural language processing for extracting data from email messages. In addition, Thorsen teaches determining correlation between email messages, based on transaction details.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 3-7 and 21-22 are directed to a method (process), claims 8, and 10-14 are directed to a system (product) and claims 15-20 are directed to a non-transitory computer readable medium (product) Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 3-8 and 10-22 are directed to the abstract idea of payment data anonymization and storage, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to payment data anonymization and storage. Specifically, the claims recite receiving a first and a second message, extracting data from the first and the second message, determining that the messages are related to a same transaction based on correlating the extracted data, anonymizing the extracted data, encrypting, storing and publishing the extracted data, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for payment data anonymization and storage. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a blockchain, at least one processor, at least one input device, at least one storage device, a mail server, a seller, a buyer, a payment service, a private key, and using natural language processing, merely use one or more computers as tools to perform the abstract idea. 
The use of a blockchain, at least one processor, at least one input device, at least one storage device, a mail server, a seller, a buyer, a payment service, natural language processing, and a private key does not integrate the abstract idea into a practical application because it requires no more than one or more computers performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1, 3-8 and 10-22 only involve the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claims 1, 8, and 15 involve receiving a first and a second message by a server, extracting data from the first and the second message, determining that the messages are related to a same transaction based on correlating the extracted data, anonymizing the extracted data, encrypting, storing and publishing the extracted data. This only uses one or more computer systems to automate or implement the abstract idea of payment data anonymization and storage. Claims 3, 10, and 17 describe extracted data. Claims 4, 11, and 18 describe data correlation. Claims 5, 12, and 19 describe personal data. Claims 6, 13 and 20 describe stored data. Claims 7 and 14 describe using a private key. Claim 16 describe data extraction. Claim 21 describes verification by a third party and claim 22 describes data correlation. These claims further describe the use of computers to automate or implement the abstract idea. However, the use of one or more computers and the mathematical calculations of encrypting the information, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of payment data anonymization and storage, including receiving a first and a second message by a server, extracting data from the first and the second message, determining that the messages are related to a same transaction based on correlating the extracted data, anonymizing the extracted data, encrypting, storing and publishing the extracted data. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. The use of a blockchain, at least one processor, at least one input device, at least one storage device, a mail server, a seller, a buyer, a payment service, and a private key, as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-14 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 8, the amended claims recite “receive, by a mail server, a first email message, from a seller to a buyer…” and “receive, by a mail server, a second email message from a payment service to the buyer…” However, the claim amendments lack support in the Specification. According to the Specification (PGPub [0021]) “…a first email message and a second email message are received from a mail server…” Therefore, the amended claims lack support in the Specification.
Since the claims must be given a broadest reasonable interpretation consistent with the Specification, the claims are interpreted as “receive, from a mail server, a first email message…” and “receive, from a mail server, a second email message…” 
Dependent claims 3-7, 10-14 and 21-22 are also rejected for incorporating the limitations of claims 1 and 8 from which they depend.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the scope of the claim is rendered indefinite as the claim is directed to a system that comprises at least one processor and at least one storage device storing instructions that when executed by the at least one processor causes the system to perform actions. However, the claim also recites “receives, by a mail server…” This makes the scope of the claim unclear because it is not clear whether the mail server is also a component of the system or not. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 10-14 are also rejected for incorporating the limitations of claim 8 from which they depend.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 10, 12, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US Patent Publication No. 2015/0288627),  in view of Goldstein et al. (US Patent Publication No. 2017/0148021.), further in view of Thorsen et al. (US Patent No. 9,824,314 )
With respect to claims 1, 8, and 15,  Rowe et al. teach:
receiving a first email message from a mail server, wherein the first email message is from a seller to a buyer confirming an online transaction, wherein the first email message comprises first transaction details and personal information of the buyer; (name of the purchaser, an item or service being purchased, the location of the purchase, the purchase price [0021]-[0027])
receiving a second email message…. ([0021]-[0027])
receiving a second [data]… wherein the second [data] comprises second transaction details and personal information of the buyer (media consumption data in association with a registered user [0021]-[0027], [0043]-[0044])
extracting…the personal information of the buyer from the first email message and the second [data]; (name of the purchaser [0021]-[0027])
determining that the first email message and the second [data] are related to a same online transaction, based on the first transaction details correlating with the  second [data]…; (media consumption data, extracting unit 230 and correlation detection unit 240 [0021]-[0023], [0027], [0030]-[0033], [0037]-[0044])
anonymizing the personal information of the buyer that was extracted from the first email message and the second [data]; ([0015])
generating a block of data related to the transaction based on the extracted personal information of the buyer regarding the online transaction and based on the anonymized personal information of the buyer; ([0023], [0027], [0030]-[0037])
Rowe et al. do not explicitly teach:
the second email message is from a payment service to the buyer confirming a payment for an online transaction…
encrypting the generated block of data related to the transaction; 
publishing the encrypted block of data to a blockchain, to prevent fraud by allowing third parties to verify information contained in the encrypted block of data. 
However, Goldstein et al. teach:
the second email message is from a payment service to the buyer confirming a payment for an online transaction and includes personal information of the buyer; (the front-end eMerchant consuming systems 820 (e.g., website, mobile applications, kiosk applications, etc.) is a customer device [0031], [0097], [0112], [0114]-[0117]) 
encrypting the generated block of data related to the transaction; ([0052]-[0053])
publishing the encrypted block of data to a blockchain... ([0040]-[0044])
In addition, with respect to claim 8, Rowe et al. teach:
a)    at least one processor; ([0017]-[0020])
b)    at least one storage device storing instructions that, when executed by the at least one processor, cause the system to…([0017]-[0020])
Moreover, with respect to claim 15, Goldstein et al. teach:
a non-transitory computer readable medium storing instructions that, when executed cause a computing device to…([0023]-[0024])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the email correlation system of Rowe et al., with the secure electronic transfer network, as taught by Goldstein et al, in order to extract payment data, encrypt the data and store the data in a blockchain. (Goldstein et al., Abstract, [0006]-[0007])
Rowe et al., Goldstein et al. do not explicitly teach:
using natural language processing…
determining that the first email message and the second email message are related to a same online transaction, based on the first transaction details correlating with the  second transaction details;
…to prevent fraud by allowing third parties to verify information contained in the encrypted block of data.
However, Thorsen et al. teach:
using natural language processing…(parsing message text: Col. 5 ll. 4-11, Col. 7 ll. 1-33, Col. 11 l. 33-Col. 12 l. 51)
determining that the first email message and the second email message are related to a same online transaction, based on the first transaction details correlating with the  second transaction details; (matching email messages based on content: Col. 5 ll. 4-11, Col. 7 ll. 1-33, Col. 11 l. 33-Col. 12 l. 51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the email correlation system of Rowe et al., with the message grouping techniques, as taught by Thorsen et al, in order to match email messages based on their content. (Thorsen et al., Abstract, Col. 1 l. 47-Col. 2 l. 7)
Rowe et al., Goldstein et al. and Thorsen et al. do not explicitly teach:
…to prevent fraud by allowing third parties to verify information contained in the encrypted block of data.
However, the claim recitation indicates intended use of the published data, and therefore does not further limit the scope of the claim.
With respect to claims 3, 10, and 17, Rowe et al., Goldstein et al. and Thorsen et al. teach  the limitations of claims 1, 8, and 15.
Moreover, Rowe et al. teach:
wherein the first transaction details comprise at least one of an identifier associated with the buyer, an identifier associated with the seller, a purchase amount for the transaction, or a timestamp of the purchase. (name of the purchaser, an item or service being purchased, the location of the purchase, the purchase price [0021]-[0027])
With respect to claims 5, 12, and 19, Rowe et al., Goldstein et al. and Thorsen et al. teach  the limitations of claims 1, 8, and 15.
Moreover, Rowe et al. teach:
the personal information of the buyer comprises at least one of a name of the buyer, an address of the buyer, or an email address of the buyer. (name of the purchaser [0021]-[0027])
With respect to claims 7 and 14,  Rowe et al., Goldstein et al. and Thorsen et al. teach  the limitations of claims 1 and 15.
Moreover, Goldstein et al. teach:
encrypting the generated block of data by digitally signing the block of data with a private key of the mail server. ([0040])
With respect to claim 16,  Rowe et al., Goldstein et al. and Thorsen et al. teach  the limitations of claim 15.
Moreover, Thorsen et al. teach:
the personal information is extracted using natural language recognition techniques. (parsing message text: Col. 5 ll. 4-11, Col. 7 ll. 1-33, Col. 11 l. 33-Col. 12 l. 51)
With respect to claim 21, Rowe et al., Goldstein et al. and Thorsen et al. teach  the limitations of claim 1.
Moreover, Goldstein et al. teach:
wherein third parties verify information contained in the encrypted block of data using a public key associated with the mail server. ([0040])

Claims 4, 11, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al., in view of Goldstein et al., and Thorsen et al., further in view of Ries et al. (US Patent Publication No. 2018/0218446.)
With respect to claims 4, 11, and 18,  Rowe et al., Goldstein et al. and Thorsen et al., teach the limitations of claims 1, 8, and 15.
Rowe et al., Goldstein et al., and Thorsen et al., do not explicitly teach:
wherein the first transaction details correlating with the second transaction details is based on the first transaction details and the second transaction details referencing at least one of: a same seller, a same buyer, or a same purchase amount.
However, Ries et al. teach:
wherein the first transaction details correlating with the second transaction details is based on the first transaction details and the second transaction details referencing at least one of: a same seller, a same buyer, or a same purchase amount. ([0090], [0092])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure transaction system of Rowe et al., Goldstein et al., and Thorsen et al., with transaction aggregation, as taught by Ries et al, in order to aggregate transaction data based on correlating values. (Ries et al., Abstract, [0004]-[0006])
With respect to claim 22,  Rowe et al., Goldstein et al., and Thorsen et al. teach the limitations of claim 1.
Rowe et al., Goldstein et al., and Thorsen et al. do not explicitly teach:
wherein the first transaction details correlating with the second transaction details is based on a first timestamp associated with the first transaction details being within a predefined timespan of a second timestamp associated with the second transaction details.
However, Ries et al. teach:
wherein the first transaction details correlating with the second transaction details is based on a first timestamp associated with the first transaction details being within a predefined timespan of a second timestamp associated with the second transaction details. ([0090], [0092])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure transaction system of Rowe et al., Goldstein et al., and Thorsen et al., with transaction aggregation, as taught by Ries et al, in order to aggregate transaction data based on correlating values. (Ries et al., Abstract, [0004]-[0006])

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al., in view of Goldstein et al., and Thorsen et al., further in view of Katzin et al. (US Patent Publication No. 2012/0303425.)
With respect to claims 6, 13, and 20,  Rowe et al., Goldstein et al. and Thorsen et al. teach  the limitations of claims 1, 8, and 15.
Rowe et al., Goldstein et al. and Thorsen et al. do not explicitly teach:
the generated block of data comprises the seller, an anonymized email address of the buyer, a date of the transaction, and a purchase amount for the transaction.
However, Katzin et al. teach:
the generated block of data comprises the seller, an anonymized email address of the buyer, a date of the transaction, and a purchase amount for the transaction. ([0372], [0381]-[0382]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secure transaction system of Rowe et al., Goldstein et al., and Thorsen et al., with database tables, as taught by Katzin et al, in order to extract various data items related to a transaction. (Katzin et al., Abstract, [0095]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carmel et al. (US Patent Publication 2009/0106375)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685  

/STEVEN S KIM/Primary Examiner, Art Unit 3685